ORDER
PER CURIAM.
Upon review of this recently docketed appeal, it appears that this court may lack jurisdiction.
On December 17, 2013, the Merit Systems Protection Board (Board) issued a final order denying Hinds’s petition for review. The court received his petition for review on March 4, 2014, 77 days after the final order.
Our review of a Board decision or order is governed by 5 U.S.C. § 7703(b)(1), which provides in relevant part that “[n]ot-withstanding any other provision of law, any petition for review shall be filed within 60 days after the Board issues notice of the final order or decision of the Board.” 5 U.S.C. § 7703(b)(1)(A). This filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dep’t of Transp., 735 F.2d 1335, 1336 (Fed.Cir.1984).
Accordingly,
It Is ORDERED That:
(1) Hinds is directed to respond within 21 days of the date of filing of this order, why this appeal should not be dismissed as untimely. The Department of Homeland Security may also respond within that time.
(2) The briefing schedule is stayed.